EXHIBIT A
Harvey, Dean

From:                              Harvey, Dean
Sent:                              Monday, May 18, 2020 9:01 AM
To:                                'Sladek De La Cal, Maximilian'; Gitlin, Adam; Benson, Katherine Lubin; Salahi, Yaman
Cc:                                Nicole Healy; Mejia, Beatriz; Houska, David
Subject:                           RE: Bail Bond Litigation


Max,

We do not agree to a stipulation that does not impose page limits, particularly given Defendants’ position that they are
free to file up to 700 pages in opening briefs alone. We need the Court’s guidance. We attempted to work with
Defendants to create a simple joint document that the Court could have used to select a proposal, but Defendants
declined. Accordingly, we will file an administrative motion regarding this.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Sladek De La Cal, Maximilian [mailto:msladekdelacal@cooley.com]
Sent: Friday, May 15, 2020 5:07 PM
To: Harvey, Dean; Gitlin, Adam; Benson, Katherine Lubin; Salahi, Yaman
Cc: Nicole Healy; Mejia, Beatriz; Houska, David
Subject: RE: Bail Bond Litigation

Dean,

Please see a draft stipulation attached reflecting the parties’ agreement on briefing schedule. We will include
appropriate signature lines and attestation before filing on Monday.

Thanks,
Max

Maximilian Sladek de la Cal
Cooley LLP
+1 310 883 6527office
+1 415 940 5723 mobile
msladekdelacal@cooley.com


From: Houska, David <dhouska@cooley.com>
Sent: Friday, May 15, 2020 4:17 PM
To: Dean Harvey <dharvey@lchb.com>; Mejia, Beatriz <MEJIAB@cooley.com>
Cc: Nicole Healy <nicole.healy@rmkb.com>; Sladek De La Cal, Maximilian <msladekdelacal@cooley.com>; Adam Gitlin
<agitlin@lchb.com>; Katherine Benson <kbenson@lchb.com>; Y Salahi <ysalahi@lchb.com>
Subject: RE: Bail Bond Litigation

Dean,
The number of pages the defendants used on the last round of briefing to address defendant specific issues has little
relevance to what they will need now. Plaintiffs’ Consolidated and Amended Class Action Complaint was 32 pages with
                                                            1
155 paragraphs, and no allegations as to most of the Defendants. Defendants did not need to write a great deal to rebut
allegations that did not exist. Plaintiffs’ Second Amended Complaint is over three time as long at 102 pages with 416
paragraphs and, though deficient, does include allegations as to each Defendant. Accordingly, Defendants will need
more space to address them. Additionally, we do not agree with your assumption that there is nothing to brief besides
the sufficiency of the allegations against each individual defendant.

Our offer of sixty combined pages stands. We were trying to work with you on a mutually agreeable schedule and page
limits, and our offer to file consolidated briefs of no more than sixty cumulative pages was an accommodation to you,
given that there are twenty eight defendants by our count, each of whom is entitled to file its own motion. Given your
unwillingness to compromise at all, we will revert to the default rules (with each defendant entitled to file a twenty five-
page brief). The defendants will obviously work together to file consolidated briefs and will eliminate duplication as
much as possible to reduce the burden on the Court, and we therefore do not anticipate using more than seventy-five
pages of our permitted allocation in briefing all defendants’ motions.

Separately, we will send you a draft stipulation regarding the briefing schedule later today.

Regards,
David

David Houska
Cooley LLP
101 California Street • 5th Floor
San Francisco, CA 94111-5800
Direct: +1 415 693 2153 • Fax: +1 415 693 2222
Email: dhouska@cooley.com • www.cooley.com


From: Harvey, Dean <dharvey@lchb.com>
Sent: Friday, May 15, 2020 12:19 PM
To: Mejia, Beatriz <MEJIAB@cooley.com>
Cc: Nicole Healy <nicole.healy@rmkb.com>; Houska, David <dhouska@cooley.com>; Sladek De La Cal, Maximilian
<msladekdelacal@cooley.com>; Adam Gitlin <agitlin@lchb.com>; Katherine Benson <kbenson@lchb.com>; Y Salahi
<ysalahi@lchb.com>
Subject: RE: Bail Bond Litigation

[External]

Hi Beatriz,

First, it is unfortunate that Defendants will not live by the same schedule re our motion to lift the discovery stay as we
did for your motion to stay discovery.

Second, since we spoke yesterday, we have taken a look at how many pages Defendants used in the last round of
motions to dismiss to deal with defendant-specific plausibility, which is the only remaining issue for the Court to
resolve. In the consolidated opening brief, Defendants used a little over a page (Dkt. 56 at ECF 27-28). In the opening
brief for certain Defendants, there were an additional 8 pages used to discuss defendant-specific plausibility (Dkt. 58 at
ECF 14-15, 18-23). In the two reply briefs, Defendants used an additional 7 pages (Dkt. 74 at ECF 4-7, 9-11). Thus, in the
first round of motions to dismiss, Defendants used a total of 17 pages to brief this issue.

You now ask that we agree that Defendants be provided with 90 pages to brief the same issue again. This is over five
times the number of pages Defendants used in the first round. We do not think this is a reasonable request, and we do
not think the Court wants or needs 150 pages of briefing to determine whether the Second Consolidated Amended
Complaint sufficiently explains the role of the remaining Defendants in a conspiracy the Court has already held to be
plausibly pled.

                                                              2
We stand by our initial offer of 30-30-15, even though it provides Defendants with over double the number of pages
Defendants previously needed to discuss the same issue.

If Defendants will not agree, then I suggest we tee this up in a very brief document for the Court to resolve. Say, one
page per side.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Mejia, Beatriz [mailto:MEJIAB@cooley.com]
Sent: Friday, May 15, 2020 10:26 AM
To: Harvey, Dean; Mejia, Beatriz
Cc: Nicole Healy; Houska, David; Sladek De La Cal, Maximilian; Gitlin, Adam
Subject: RE: Bail Bond Litigation

Hi Dean,

Thank you for the below.

    1. It looks like we have an agreement to proceed on a 30/30/21 day schedule for motions to dismiss the SCAC.

    2. After conferring with the other defendants, we propose a combined 60 page limit per side for any opening briefs
       and opposition, and a 30 page limit on replies. This is barely two pages per defendant for an opening brief and a
       page per defendant on reply. Given the length of the SCAC (106 pages and 416 paragraphs), this seems more
       than reasonable.

    3. On the motion to stay, we will proceed under Local Rule 7-3.

Regards,

Beatriz

From: Harvey, Dean <dharvey@lchb.com>
Sent: Thursday, May 14, 2020 3:04 PM
To: Mejia, Beatriz <MEJIAB@cooley.com>
Cc: Nicole Healy <nicole.healy@rmkb.com>; Houska, David <dhouska@cooley.com>; Sladek De La Cal, Maximilian
<msladekdelacal@cooley.com>; Adam Gitlin <agitlin@lchb.com>
Subject: RE: Bail Bond Litigation

[External]

Counsel,

Thanks for the call. Here is our counter proposal:

Re responses to the Second Consolidated Amended Complaint (SCAC):


                                                             3
    1. Responses (MTDs or Answers): due 30 days from filing of SCAC. If MTDs, total 30 pages, to be divided as
       Defendants see fit.
    2. Oppositions to MTDs: Due 30 days after MTDs, limit of 30 pages.
    3. Reply to MTDs: Due 21 days after Oppositions, limit of 15 pages.

Re Motion to lift discovery stay:

    1. Opposition due 7 days after motion to lift discovery stay was filed, limit of 9 pages.
    2. Reply due 3 days thereafter, limit of 4 pages.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Mejia, Beatriz [mailto:MEJIAB@cooley.com]
Sent: Thursday, May 14, 2020 12:04 PM
To: Harvey, Dean
Cc: Nicole Healy; Houska, David; Sladek De La Cal, Maximilian; Gitlin, Adam
Subject: RE: Bail Bond Litigation

That works. I will send calendar invite.

From: Harvey, Dean <dharvey@lchb.com>
Sent: Thursday, May 14, 2020 11:50 AM
To: Mejia, Beatriz <MEJIAB@cooley.com>
Cc: Nicole Healy <nicole.healy@rmkb.com>; Houska, David <dhouska@cooley.com>; Sladek De La Cal, Maximilian
<msladekdelacal@cooley.com>; Adam Gitlin <agitlin@lchb.com>
Subject: RE: Bail Bond Litigation

[External]

Hi Beatriz,

How about 2:30?

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Mejia, Beatriz [mailto:MEJIAB@cooley.com]
Sent: Thursday, May 14, 2020 11:40 AM
To: Harvey, Dean
Cc: Nicole Healy; Houska, David; Sladek De La Cal, Maximilian
Subject: Bail Bond Litigation

Hi Dean:

                                                             4
Hope you are well.

Are you free to connect on the Second Amended Complaint and a proposed briefing schedule and related matters this
afternoon? I’m generally free after 2pm.

Best,

Beatriz



This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.




This message is intended for the named recipients only. It may contain information protected by the attorney-
client or work-product privilege. If you have received this email in error, please notify the sender immediately
by replying to this email. Please do not disclose this message to anyone and delete the message and any
attachments. Thank you.


This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.




This message is intended for the named recipients only. It may contain information protected by the attorney-
client or work-product privilege. If you have received this email in error, please notify the sender immediately
by replying to this email. Please do not disclose this message to anyone and delete the message and any
attachments. Thank you.


This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.




This message is intended for the named recipients only. It may contain information protected by the attorney-
client or work-product privilege. If you have received this email in error, please notify the sender immediately
by replying to this email. Please do not disclose this message to anyone and delete the message and any
attachments. Thank you.


This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.




                                                                                   5
